MEMORANDUM **
Richard T. Sansone, a Washington state prisoner at relevant times, appeals pro se the district court’s judgment dismissing as frivolous pursuant to 28 U.S.C.1915(e), his 42 U.S.C. § 1983 action alleging that defendants denied him access to the courts by limiting access to forms and notary public services. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed Sansone’s action because the amended complaint failed to allege an actual injury or how any of the defendants were personally involved in the deprivation of San-sone’s rights. See id. at 1194-95; Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir.1996) (“[t]o state an access to the courts claim that concerns neither the inadequacies of the law library nor the lack of assistance of a person trained in law, an inmate must demonstrate ‘actual injury,’ i.e. ‘some specific instance in which an inmate was actually denied access to the courts’ ”).
Sansone’s “Motion to Submit Supplemental Information,” which was attached to his opening brief, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.